NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

LARRY B. INGRAM,                            )
                                            )
              Appellant,                    )
                                            )
v.                                          )          Case No. 2D18-3978
                                            )
LINDA S. INGRAM,                            )
                                            )
              Appellee.                     )
                                            )

Opinion filed July 10, 2019.

Appeal from the Circuit Court for Polk
County; Ellen S. Masters, Judge.

Kathleen V. Logan and Teresa O.
Prescott of Prescott Legal, P.A., Tampa,
for Appellant.

Jean M. Henne of Jean M. Henne, P.A.,
Winter Haven, for Appellee.


MORRIS, Judge.

              Larry B. Ingram, the former husband, appeals a final judgment dissolving

his thirty-eight-year marriage to Linda S. Ingram, the former wife. We affirm the

judgment of dissolution without comment, but we reverse the fee award and remand for

further findings.
              The former husband argues that the trial court erred in awarding partial

attorney's fees to the wife because she failed to demonstrate a need for fees after the

equitable distribution placed her in a superior financial position.

              This court reviews "an award of attorney's fees, whether in whole or in

part, for abuse of discretion." Arena v. Arena, 103 So. 3d 1044, 1045 (Fla. 2d DCA

2013) (citing Anciaux v. Anciaux, 666 So. 2d 577, 578 (Fla. 2d DCA 1996)). "Decisions

regarding an award of attorney's fees in a dissolution case are governed by section

61.16, Florida Statutes [(2017)], which requires the trial court to consider 'the relative

financial resources of the parties' in evaluating whether a fee award is appropriate.' "

Arena, 103 So. 3d at 1045-46. "As a general rule, when 'marital property has been

equitably distributed and the parties' incomes have been equalized through an alimony

award, the trial court abuses its discretion by awarding attorney's fees.' " Hanson v.

Hanson, 217 So. 3d 1165, 1168 (Fla. 2d DCA 2017) (quoting Hutchinson v. Hutchinson,

185 So. 3d 528, 529 (Fla. 1st DCA 2015)); see also Matajek v. Skowronska, 927 So. 2d
981, 988 (Fla. 5th DCA 2006) ("[A]n award of attorney's fees is inappropriate if the

parties are left in relatively equal financial circumstances after the dissolution." (citing

Brock v. Brock, 690 So. 2d 737, 742 (Fla. 5th DCA 1997))).

              As a result of the trial court's equitable distribution and alimony awards,

the parties were placed in similar financial positions, with both parties having a need but

neither party having an ability to pay. Yet, the trial court awarded the former wife a

partial award of attorney's fees in the amount of $8901.26. It was an abuse of discretion

to order the former husband to pay the former wife's partial fees when the judgment of




                                             -2-
dissolution placed the parties in similar financial positions and there was no indication

that the former husband otherwise had the ability to pay.

              It is possible that the trial court ordered the former husband to pay the

former wife's fees based on the former husband's behavior during the divorce

proceedings. See Rosen v. Rosen, 696 So. 2d 697, 700 (Fla. 1997) (holding that in

addition to the "financial resources of the parties," "other relevant circumstances to be

considered include factors such as the scope and history of the litigation; the duration of

the litigation; the merits of the respective positions; whether the litigation is brought or

maintained primarily to harass (or whether a defense is raised mainly to frustrate or

stall); and the existence and course of prior or pending litigation"). The trial court did not

make any specific findings regarding the former husband's behavior as it relates to fees,

but the trial court's order does contain findings in other places regarding the former

husband's behavior. To the extent that the trial court intended the fees to be a sanction

for the former husband's litigation misconduct, the order should have contained

"findings that support the reduction or enhancement factors set out in Rosen" and

should have "explain[ed] what portion of the fees incurred was 'occasioned by [the

former] husband's misconduct.' " Perez v. Perez, 100 So. 3d 769, 773 (Fla. 2d DCA

2012) (quoting Gagnon v. Gagnon, 539 So. 2d 1179, 1179 (Fla. 1st DCA 1989)); see

Arena, 103 So. 3d at 1047 (holding that "if the trial court had intended to award [only a]

portion of the [w]ife's fees and costs as a sanction for the [h]usband's litigation

misconduct, the fee order contains insufficient findings" where the fee order did not

contain any findings regarding the wife's behavior).




                                             -3-
              Accordingly, we reverse the attorney's fee award and remand for further

proceedings. If the trial court awarded fees based on the former husband's misconduct,

the trial court shall make appropriate findings to that effect.

              Affirmed in part; reversed in part; remanded.



LaROSE and SALARIO, JJ., Concur.




                                             -4-